BUTTLER, J.,
dissenting.
Even though the majority makes a valiant effort to save a presumably desirable civic project, I must dissent because I can see no legal basis for avoiding the clear mandate of Art I, § 32, Oregon Constitution, which provides:
"* * * All taxation shall be uniform on the same class of subjects within the territorial limits of the authority levying the tax.”
The majority attempts to inject the rational basis test, which is valid for purposes of testing a classification under the Equal Protection Clause (Or Const, Art I, § 20; US Const, Amend XIV), into Art I, § 32, Oregon Constitution (40 Or App at 197). Doing so, however, does not dispense with the requirement that taxation shall be uniform "within the territorial limits of the authority levying the tax.” Here, the city is the taxing authority, but these taxes are not on every professional, nonprofessional and property owner in the city, but only on those who do business or own property within a defined subterritory.
I agree with the majority’s statement with respect to the requirement of territorial uniformity:
«* * * obvious purpose of the phrase is to prevent the majority from shifting a heavier portion of the tax burden to a minority by tax rate gerrymandering. * * * ” 40 Or App at 197.
However, it seems clear to me that the effect of the taxes here involved is to do just that — a majority of the city residents have imposed a heavier tax burden on the minority within the subterritory. The fact that there is a rational basis for defining the subterritory is irrelevant under the constitutional provision. I would, therefore, reverse.
In addition, it is at least questionable whether the ad valorem tax imposed on real property in the subterritory by the original ordinance was a tax "arising under” state law (and therefore only to be challenged in the tax court), or whether the tax is *202imposed under the authority of the city charter. I am inclined to think it is the latter and may be challenged in the circuit court. In any event, the amended ordinance taxing the ownership of real property is not such a tax on real property. There is a valid distinction between the two, and the distinction makes a difference.
The fact that the tax on ownership of real property is measured by the value as shown on the tax assessor’s rolls does not make it a real property tax. The burden of the tax is not on the property, but on the owner; it may be collected out of any assets of the owner, unlike a real property tax, which is a lien against the property assessed, and may be collected only out of that property; it does not become a lien automatically, as does the real property tax, and the property may be transferred free of it prior to the entry of a judgment against the owner.
For those reasons, I would include the original real property tax and the later tax on ownership of real property along with the other taxes in deciding that the tax scheme adopted by the city must fail under Art I, § 32, Oregon Constitution.
Therefore, I respectfully dissent.